311 A.2d 506 (1973)
James Jay KAPLAN, Appellant,
v.
UNITED STATES, Appellee.
No. 5452.
District of Columbia Court of Appeals.
Remanded June 25, 1973.
Decided November 21, 1973.
H. Clifford Allder, Washington, D. C., for appellant.
Harold H. Titus, Jr., U. S. Atty., with whom John A. Terry and William M. Brodsky, Asst. U. S. Attys., were on the supplemental memorandum, for appellee.
Before KERN and GALLAGHER, Associate Judges, and HOOD, Chief Judge, Retired.
PER CURIAM:
The Supreme Court of the United States vacated the judgment this court had entered in this case on May 10, 1971, in an opinion reported at 277 A.2d 477, which had affirmed appellant's conviction for presenting an obscene film in a "peep-show" machine, and remanded the case for our further consideration in light of its recent decisions dealing with obscenity. See ___ U.S. ___, 93 S. Ct. 3030, 37 L. Ed. 2d 1022 (1973).
After reviewing the record and briefs filed at the time of the argument and considering the supplemental memoranda we permitted the parties to file after the Supreme Court's mandate to us and the decisions cited in such mandate we reinstate our judgment affirming appellant's conviction for violation of D.C.Code 1973, § 22-2001 and reaffirm our prior opinion.
So ordered.